Citation Nr: 1105278	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for a low back disability.  In April 2010, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent and 
credible evidence demonstrates that the Veteran's low back 
disability has not been manifested by forward flexion of the 
thoracolumbar spine to less than 30 degrees.  It has not been 
productive of incapacitating episodes of at least 4 weeks but 
less than 6 weeks within the any 12 month period, and ankylosis 
has not been shown.

2.  The Veteran's service-connected disabilities have not been 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a 
rating in excess of 20 percent for a low back disability have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2010).

2.  The criteria for assignment of TDIU are not met, and there 
evidence does not warrant referral for consideration of a TDIU by 
the Director of the Compensation and Pension Service.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  For traumatic arthritis, 
Diagnostic Code 5010 directs that the evaluation of arthritis be 
conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's lumbar spine disability has been rated 20 percent 
disabling under Diagnostic Code 5243 (intervertebral disc 
syndrome), which is rated under either the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 U.S.C.A. § 4.25. 38 C.F.R. § 
4.71a, Diagnostic Code 5243, General Rating Formula for Diseases 
and Injuries of the Spine (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra, sacroiliac injury 
and weakness, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, or spinal fusion.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 20 percent 
rating if forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion 
of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2010).

VA treatment records beginning in July 2004, the year prior to 
the Veteran's claim for increase, show that in March 2005, X-ray 
examination revealed degenerative changes at L5-S1.  Height, 
alignment, and the remaining intervertebral disc spaces had 
normal appearances.  A May 2005 MRI examination revealed 
degenerative disc disease from L3-L4 down to L5-S1 without 
evidence of disc herniation, stenosis, or any significant neural 
foramina stenosis.  There was mild dextroscoliosis.  There was an 
annular tear at L4-L5 without evidence of disc extrusion.  In 
August 2005, a review of the recent MRI and the Veteran's 
symptoms of chronic low back pain with muscle stiffness resulted 
in a diagnosis of severe degenerative joint disease and 
osteophytes, including in the lumbar and cervical spine.  An EMG 
was planned for the upper extremities, but not for the lower 
extremities.  

On January 2006 VA examination, the Veteran reported that his 
back pain was constant and traveled to his legs.  The pain was 
crushing, aching, sharp, and sticking in nature.  The pain was 
elicited on physical activity, stress, or any movement.  Rest and 
pain medication helped to relieve the pain.  He reported one 
incapacitating episodes in the previous year that lasted three 
days.  His back pain resulted in one to two days of lost work in 
the previous year.  Physical examination revealed normal posture 
and gait.  He did not require an assistive device for walking.  
Range of motion testing revealed forward flexion to 45 degrees, 
with pain; extension to 5 degrees, with pain; right and lateral 
flexion to 15 degrees, with pain; and right and left rotation to 
15 degrees, with pain.  Repetitive testing revealed additional 
pain, fatigue, and lack of endurance, but he was not additionally 
limited by weakness or fatigability.  There were no complaints of 
radiating pain on movement.  Muscle spasm and tenderness were 
present.  Straight leg raising was negative bilaterally.  There 
was no sign of intervertebral disc syndrome with chronic or 
permanent nerve root involvement.  Neurological examination 
revealed normal motor function, sensory function, and reflexes in 
the ankles and knees, bilaterally.  The diagnosis was lumbosacral 
strain with degenerative joint disease, dextroscoliosis, and 
annular tear at L4-5.  The objective symptoms were decreased 
range of motion with pain, tenderness, and spasm and no radicular 
symptoms on physical examination or on MRI or X-ray examination.  
The subjective symptoms were low back pain and bilateral lower 
extremity radicular symptoms.

VA treatment records show that in March 2006, the Veteran 
experienced an exacerbation of his low back pain.  The physician 
noted that the Veteran had received notification of a denial of 
his claim for increased rating and that the Veteran was hoping 
for an increase.  The Veteran brought a diary with him to the 
visit and recalled that earlier that month, his lower back had 
gone out when he bent over to pick up a bag in the yard.  At that 
time, he dropped to the floor and could not get up until he 
pulled himself up with a rake and made it to a chair.  For four 
days following that incident, he could barely walk and could not 
bend over to wash his face in the sink.  In February 2007, he 
reported ongoing back pain and was diagnosed with lumbago, with 
more than four exacerbations per year.

In February 2007, the Veteran submitted a statement that he could 
only walk slowly with a cane due to his back pain.  He stated 
that he used a lumbar pillow and back brace.  He stated that his 
back pain felt like a wound that was being aggravated and on 
flare-ups, he was unable to brush his teeth, wash his face, 
shower, or get out of a chair.  He stated that he left his 
employment as a driver in 2005 because of his low back disability 
and was placed on medical leave.  He stated that he had been 
prescribed bed rest by his VA physician four times in the 
previous year.  

VA treatment records show that in August 2007, the Veteran 
complained of increased low back pain.  During exacerbations, he 
reported severe pain and immobility.  The need for stretching 
exercises was discussed with the Veteran.  He declined physical 
therapy.  In October 2008, the Veteran requested a statement from 
his physician that he was placed on bed rest for four weeks in 
the previous year.  After reviewing the Veteran's treatment 
records, the VA physician stated that he could not write such a 
note because the Veteran had not been treated by the VA since 
June 2008, when he was treated for low back pain but was not 
prescribed bed rest.  In April 2009, the Veteran reported an 
increase in his low back pain.  He was able to walk without an 
assistive devise but had a slight limp.  He had recently 
experienced a flare-up while completing yard work and had rested 
in bed.  He had felt better, but then developed more pain after 
making his bed.  He was planning to have a steroid injection and 
physical therapy, but the appointment was pending.  In July 2009, 
MRI examination revealed degenerative disc disease most severe at 
the L4-L5 level.  The pain was presently controlled with 
Ibuprofen.  

On July 2010 VA examination, the Veteran's claims file and VA 
treatment records were reviewed.  The Veteran reported that he 
had worked as a taxi driver until 2005 and had stopped working 
due to pain in his legs.  He reported that he had low back pain 
that was centrally located in the lower lumbar area.  He also had 
some discomfort and numbness at the posterior lateral aspect of 
the thighs and behind the knees.  The back pain was unbearable 
and constant.  He reported flare-ups that occurred about once per 
month and lasted for one week, precipitated by any movement and 
alleviated by rest.  He occasionally used a cane and back brace.  
He could walk for fifteen to twenty minutes.  He stated that he 
was able to manage his daily activities other than scrubbing the 
tub which gave him trouble.  Physical examination found that the 
Veteran was able to walk with a heal-to-toe gait but was more or 
less stiff legged.  He did not appear to be limping.  There was 
normal symmetry of the lumbar spine.  There was no apparent 
objective evidence of pain, spasms, atrophy, or guarding.  

Range of motion testing revealed forward flexion to 20 degrees, 
with pain; extension to 10 degrees, with pain; right and left 
lateral flexion to 10 degrees, with pain; and right and left 
rotation to 10 degrees, with pain.  There was no additional loss 
of motion on repetitive testing.  The examiner stated that it was 
his belief that the Veteran was not giving maximum effort when 
performing the flexion exercises when requested.  Straight leg 
raising was negative, bilaterally.  Muscle strength and sensory 
examination was normal, bilaterally.  The diagnosis was 
degenerative arthritis of the lumbar spine, moderate in degree, 
with a history of radicular type symptoms but with no objective 
findings on examination and on reviewing of the claims file and 
VA treatment records.  The examiner stated that no specific 
neurological deficits were identified on examination.  The 
examiner stated that he did not feel that the Veteran had given 
his full cooperation with the flexion motions requested and 
therefore he could not state whether there was any additional 
functional limitations due to pain in light of the very limited 
flexion that the Veteran was willing to perform.  No 
incapacitating episodes had been described in the previous twelve 
months.  The examiner concluded that the Veteran's low back 
disability had relatively little effect on his activities of 
daily living, mainly because the Veteran was an inactive person 
whose main activities included watching television, working on 
his computer, or copying CDs.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2 (2010).

In this particular case, despite the July 2010 VA examination, 
the Board finds that the Veteran's disability picture as a whole 
demonstrates range of motion that falls at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but less than 60 
degrees, or the combined thoracolumbar motion of 120 degrees or 
less.  Although on July 2010 VA examination the Veteran was shown 
to forward flex to only 20 degrees, the Veteran's credibility was 
called into question with regard to that test result.  The 
examiner stated twice in his report that he did not feel that the 
Veteran had cooperated with the range of motion testing or that 
the Veteran had flexed to the maximum of his ability.  
Accordingly, due to the question of the Veteran's credibility on 
examination, the Board finds that the probative value of that 
examination and range of motion testing is of lesser value than 
the other evidence of record.  Peyton v. Derwinski, 1 Vet. App. 
282 (1991), 38 C.F.R. §§ 4.1, 4.41 (2010).  In so determining, 
the Board takes into account the examiner's perception of the 
Veteran's lack of cooperation with the examination.  To that 
extent, the VA treatment records dated from 2008 to 2010 do not 
demonstrate such a severe limitation in range of motion.  
Although those records do not include specific range of motion 
testing, they do demonstrate that the Veteran's flare-ups were 
precipitated in each case by activity such as yard work or making 
the bed, indicating that he was able to complete activities which 
normally require greater flexion.  Further, other than during 
flare-ups, the Veteran was consistently noted to walk without 
assistive device, to not use a back brace, and to have normal 
posture.  At no time was his ability to forward bend considered 
to be so restricted.  To the contrary, he was mainly treated with 
pain medication for symptoms of lumbago on an as needed basis.  
In October 2008, a VA physician declined to state that the 
Veteran's disability picture was so severe as to require bed rest 
by a physician.  To that extent, the July 2010 VA examiner 
concluded that the Veteran's low back disability did not 
interfere with activities of daily living, despite the finding of 
limited flexion.  The Veteran himself stated that he was able to 
tend to activities of daily living other than scrubbing the bath 
tub, also indicating an ability to forward flex to a greater 
degree.  Thus, based upon the treatment records of record and 
2006 VA examination evidencing forward flexion to 45 degrees, and 
in placing higher probative weight on that results for the 
reasons described above, the Board finds that the evidence does 
not support a higher 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.

Accordingly, the Board turns to the question of whether the 
Veteran is entitled to rating in excess of 20 percent based upon 
the diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is to 
be evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under §4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, an increased rating of 20 percent is 
warranted where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A rating of 40 percent is warranted where 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum rating of 60 percent is warranted where the 
evidence reveals incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2010).

In this case, on January 2006 VA examination, the Veteran 
reported one incapacitating episode that lasted for three days in 
the previous year.  In his February 2007 written statement, he 
reported four incapacitating episodes, but did not state the 
duration of the episodes.  In October 2008, a VA physician did 
not find evidence of prescribed bed rest in the Veteran's 
treatment records.  On July 2010 VA examination, no 
incapacitating episodes were reported.  Despite the Veteran's 
assertions, the record otherwise does not show that he was 
prescribed bed rest by a physician of a greater duration than 
four weeks during any year during the pendency of the appeal.  
Accordingly, the Board finds that the veteran is not entitled to 
a rating higher than 20 percent based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether the 
Veteran is entitled to a higher rating based upon his combined 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on January 2006 
VA examination, range of motion testing revealed forward flexion 
to 45 degrees, with pain, extension to 5 degrees, with pain, 
right and lateral flexion to 15 degrees, with pain, and right and 
left rotation to 15 degrees, with pain.  Repetitive testing 
revealed additional pain, fatigue, and lack of endurance, but was 
not additionally limited by weakness or fatigability.  On July 
2010 VA examination, range of motion testing revealed forward 
flexion to 20 degrees, with pain, extension to 10 degrees, with 
pain, right and left lateral flexion to 10 degrees, with pain, 
and right and left rotation to 10 degrees with pain.  There was 
no additional loss of motion on repetitive testing.  For the 
reasons stated above, the Board finds that those results do not 
warrant a higher rating, as the competent medical evidence of 
record does not demonstrate forward flexion to less than 30 
degrees or ankylosis of the spine because the July 2010 VA 
examination finding of 20 degrees of flexion is found to be 
unreliable for rating purposes.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In this case, the Board finds that the Veteran is not entitled to 
separate ratings based upon the neurological rating criteria.  
January 2006 and July 2010 reports of VA examination were 
negative for any objective evidence of any sciatic involvement 
related to the Veteran's low back disability.  Both examiners 
also reviewed the VA treatment records, including X-rays and MRI 
reports, and found no objective evidence that the Veteran 
suffered from neuritis or neuralgia of the sciatic nerve.  Though 
the Veteran reported radiating pain to his buttocks and thighs 
with occasional numbness, those symptoms were not interpreted by 
the VA examiners to signify neurologic involvement and did not 
result in any sciatic diagnosis.  Further, the VA treatment 
records dated from July 2004 to April 2010 do not show any 
complaints, diagnosis, or treatment for neurologic symptoms 
related to the lumbar spine.  Accordingly, the board finds that 
separate ratings are not warranted under Diagnostic Code 8620. 

The Board has determined that the Veteran is entitled to no more 
than a 20 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although 
the Veteran has complained of flare-ups, they occur only after 
certain activities, such as yard work, making the bed, or 
standing or walking for a prolonged period of time, and are 
alleviated with rest and pain medication.  Although on repetitive 
testing the Veteran has been shown to experience increased pain 
and fatigability, for the reasons stated above, and after a 
review of the record, the Board finds that the evidence does not 
suggest that additional pain, excess motion, fatigability, or 
incoordination leave the Veteran disabled to the extent and to 
the frequency required by the next higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010). 

In this case, the Board finds that the Schedule is not 
inadequate.  The Veteran's schedular ratings contemplate loss of 
working time due to exacerbations of the lumbar spine disability.  
38 C.F.R. § 4.1 (2010).  While the Veteran stopped work as a taxi 
driver in 2005, the evidence does not show that his lumbar spine 
disability is in any way clinically unusual.  Additionally, there 
is no evidence of hospitalization for the low back in the recent 
past or marked interference with employment beyond that 
contemplated in the assigned ratings.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence shows that during the pendency of this claim, 
the Veteran's low back disability has not warranted a rating 
higher than 20 percent.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2010).  All veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2010).

The Veteran contends that his service-connected disabilities 
render it impossible for him to follow a substantially gainful 
occupation.  The Veteran contends that he stopped working as a 
taxi driver in 2005 due to leg pain and his low back disability.  
A Social Security notification shows that the Veteran is in 
receipt of income based upon retirement rather than disability.

The Veteran is currently service-connected for a low back 
disability, rated 20 percent; hiatal hernia, rated 10 percent; a 
right ankle disability, rated 10 percent; and left ear hearing 
loss and status post pneumothorax, both rated 0 percent, for a 
combined 40 percent rating.  38 C.F.R. § 4.25 (2010).  Thus, the 
Veteran does not meet the scheduler criteria for consideration of 
entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2010).  The 
remaining question before the Board, then, is whether he is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities and thus 
entitled to referral for consideration of a TDIU rating. 

A total rating based on individual unemployability may be 
assigned in the case of a Veteran who fails to meet the 
percentage requirements but who is unemployable solely by reason 
of service-connected disability.  38 C.F.R. § 4.16(b) (2010).  
For a The record must show some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA treatment records show that in August 2005, the Veteran 
experienced an exacerbation related to his low back disability 
and his VA physician wrote a letter to his employer that he 
should not work for three days.  The VA treatment records dated 
beginning in July 2004 do not otherwise demonstrate that the 
Veteran's service-connected disabilities have interfered with or 
precluded his ability to work. 

On July 2010 VA orthopedic VA examination, after physically 
examining the Veteran and reviewing the claims file, the examiner 
determined that the Veteran's low back disability did not 
preclude his ability to seek or maintain employment.  The 
examiner explained that it was apparent that the Veteran's lumbar 
spine disability did not interfere with his ability to tend to 
activities of daily living and accordingly would not stop his 
ability to work.  The Veteran also reported that although he felt 
that he could no longer work as a taxi driver, he was able to 
drive for personal reasons without interference.  With regard to 
his right ankle, the Veteran reported constant discomfort that 
felt like pressure, worse after standing.  He had weakness and 
stiffness, but no definite locking, catching, or giving way.  
There was occasional swelling but no dislocations.  He 
experienced flare-ups a few times per day with pain lasting for 
several minutes.  Physical examination of the ankle revealed 
marked limitation of motion, with dorsiflexion to 20 degrees.  
Ligament stability was normal.  The diagnosis was mild 
degenerative arthritis.  The examiner determined that the 
Veteran's right ankle disability also did not render him unable 
to secure or follow substantial employment for similar reasons 
provided for the low back, that the disability appeared to have 
relatively little affect on the Veteran's ability to tend to 
activities of daily living and would not interfere with 
activities of employment. 

On July 2010 VA TDIU examination, with regard to his hiatal 
hernia, the Veteran denied any current symptoms of nausea, 
vomiting, regurgitation, dysphagia, or melena.  He was taking 
medication for his gastroesophageal reflux disease.  He had 
infrequent left sided "gripping" which was relieved with 
aspirin.  With regard to the residuals of pneumothorax, the 
Veteran reported that he had recovered from that condition 
without long-term effects.  He denied symptoms of chronic 
dyspnea, right-sided chest pain, cough, or other related 
constitutional symptoms.  After physically examining the Veteran 
and reviewing the claims, the examiner determined that neither 
disability rendered the Veteran unemployable, as the hiatal 
hernia was well controlled with medication and the residuals of 
pneumothorax did not include any long-term physical 
manifestations.  

On July 2010 audiological examination, the Veteran reported 
trouble understanding conversation on television at times.  He 
noticed that he had times when he asked people to repeat 
conversations.  After completing physical examination of the 
Veteran, the examiner concluded that the Veteran's current left 
ear hearing loss and related symptoms, such as difficulty 
understanding conversation, would have significant effects on 
occupation, but was not of such severity that the disability 
would render the Veteran unemployable.  

In this case, the Board finds that evidence does not show that 
referral for consideration of a TDIU rating is warranted.  While 
the Veteran's service-connected disabilities have been found to 
cause some impact on his daily functioning, such as difficulty 
hearing conversations, and back and ankle pain and flare-ups, 
that was considered in the ratings assigned.  The Board finds 
that the evidence of record fails to support a finding of that he 
is unemployable due solely to his service-connected disabilities.  
Specifically, at no time has a VA examiner or another physician 
stated that the Veteran's service-connected disabilities preclude 
him from employment. 

In the absence of any evidence of unusual or exceptional 
circumstances beyond that that contemplated by the assigned 
scheduler disability evaluations, a referral for consideration of 
a TDIU rating is not warranted, and the preponderance of the 
evidence is against the claim.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in July 2005 and August 2008; a 
rating decision in February 2006; and a statement of the case in 
September 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiples medical examinations related to the 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

ORDER

A rating in excess of 20 percent for a low back disability is 
denied.

A TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


